Title: To Benjamin Franklin from the Marquis d’Amezaga, 1 July 1780
From: Amezaga, Ignace d’Urtado, marquis d’
To: Franklin, Benjamin


paris Le 1er jlle [1780]
Jay toujour Monsieur, étté a chantilly ce qui ma empeché, d’aller vous rendre mes çivilité, monsieur amelot ma baucoup demondé de vos nouvelles ainsy que sa femme, sil dine Lundy prochain, ches eux, vous devries y venir, en me faisant avertir davançe.
Sy vous dines ches vous dimanche Jaurois bien envie daller vous en demonder; faite moÿ faire, un petit mot de reponçe par Le garçon ministre; qui est Monsieur, votre petit fils; a qui Je vous prie de faire mes compliments.
Je Loge rue du bacq vis avis Les convalesçent:
Receves Les assurançe de La veneration, et de L’attachement, avec Le quel Jay Lhonneur dettre Monsieur votre tres humble et tres obeissant serviteur
U[RTADO] M[ARQUIS] D’AMEZAGA
 
Notation: Damedraga Paris [1st. jy]
